EXHIBIT 10.2


SECOND AMENDED AND RESTATED
COMMITTED LINE OF CREDIT NOTE



$5,000,000.00                                       
                                          
                                          
                                                      November 1, 2000


FOR VALUE RECEIVED, INTEST CORPORATION, INTEST SUNNYVALE CORPORATION, TEMPTRONIC
CORPORATION, INTEST INVESTMENTS, INC., INTEST LICENSING CORP. and INTEST IP
CORP. (collectively, the "Borrower"), with an address at Seven Esterbrook Lane,
Cherry Hill, New Jersey 08003, jointly and severally promise to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (the "Bank"), in lawful money of the United
States of America in immediately available funds at its offices located at 1950
East Route 70, Cherry Hill, New Jersey 08003, or at such other location as the
Bank may designate from time to time, the principal sum of FIVE MILLION DOLLARS
($5,000,000.00) (the "Facility") or such lesser amount as may be advanced to or
for the benefit of the Borrower hereunder, together with interest accruing on
the outstanding principal balance from the date hereof, all as provided below:

1.  Advances. The Borrower may request advances, repay and request additional
advances hereunder until the Expiration Date, subject to the terms and
conditions of this Note and the Loan Documents (as hereinafter defined). The
"Expiration Date" shall mean June 30, 2001, or such later date as may be
designated by the Bank by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. The Borrower may request advances hereunder upon giving oral or written
notice to the Bank by 11:00 a.m. (Philadelphia, Pennsylvania time) (a) on the
day of the proposed advance, in the case of advances to bear interest under the
Base Rate Option (as hereinafter defined) and (b) three (3) Business Days prior
to the proposed advance, in the case of advances to bear interest under the
Euro-Rate Option (as hereinafter defined), followed promptly thereafter by the
Borrower's written confirmation to the Bank of any oral notice. The aggregate
unpaid principal amount of advances under this Note shall not exceed the face
amount of this Note.

2.   Rate of Interest.  Each advance outstanding under this Note will bear
interest at a rate or rates per annum as may be selected by the Borrower from
the interest rate options set forth below (each, an "Option"):

      (i)  Base Rate Option. A rate of interest per annum which is at all times
equal to the sum of (A) the Prime Rate minus (B) one hundred (100) basis points
(1.00%) ("Base Rate" ). For purposes hereof, the term "Prime Rate" shall mean
the rate publicly announced by the Bank from time to time as its prime rate. The
Prime Rate is determined from time to time by the Bank as a means of pricing
some loans to its borrowers. The Prime Rate is not tied to any external rate of
interest or index, and does not necessarily reflect the lowest rate of interest
actually charged by the Bank to any particular class or category of customers.
If and when the Prime Rate changes, the rate of interest with respect to any
advance to which the Base Rate Option applies will change automatically without
notice to the Borrower, effective on the date of any such change. There are no
required minimum interest periods for advances bearing interest under the Base
Rate Option.

      

(ii)  Euro-Rate Option. A rate per annum equal to the sum of (A) the Euro-Rate
plus (B) one hundred fifty (150) basis points (1.50%), for the applicable
Euro-Rate Interest Period.

For purposes hereof, the following terms shall have the following meanings:




"Business Day" shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Philadelphia, Pennsylvania.

"Euro-Rate" shall mean, with respect to any advance to which the Euro-Rate
Option applies for the applicable Euro-Rate Interest Period, the interest rate
per annum determined by the Bank by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such Euro-Rate Interest
Period for an amount comparable to such advance and having a borrowing date and
a maturity comparable to such Euro-Rate Interest Period by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage.

"Euro-Rate Interest Period" shall mean the period of one (1), three (3) or six
(6) months selected by the Borrower commencing on the date of disbursement of an
advance (or the date of conversion of an advance to the Euro-Rate Option, as the
case may be) and each successive period selected by the Borrower thereafter;
provided, that if a Euro-Rate Interest Period would end on a day which is not a
Business Day, it shall end on the next succeeding Business Day, unless such day
falls in the succeeding calendar month in which case the Euro-Rate Interest
Period shall end on the next preceding Business Day. In no event shall any
Euro-Rate Interest Period end on a day after the Expiration Date.

"Euro-Rate Reserve Percentage" shall mean the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
"Eurocurrency liabilities").


The Euro-Rate shall be adjusted with respect to any advance to which the
Euro-Rate Option applies on and as of the effective date of any change in the
Euro-Rate Reserve Percentage. The Bank shall give prompt notice to the Borrower
of the Euro-Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining the Euro-Rate, then the Bank shall give notice thereof to the
Borrower. Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of the Euro-Rate Option shall be suspended, and (b) the interest
rate for all advances then bearing interest under the Euro-Rate Option shall be
converted at the expiration of the then current Euro-Rate Interest Period(s) to
the Base Rate Option.


- 2 -

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans under the Euro-Rate Option, the Bank
shall notify the Borrower. Upon receipt of such notice, until the Bank notifies
the Borrower that the circumstances giving rise to such determination no longer
apply, (a) the availability of the Euro-Rate Option shall be suspended, and (b)
the interest rate on all advances then bearing interest under the Euro-Rate
Option shall be converted to the Base Rate Option either (i) on the last day of
the then current Euro-Rate Interest Period(s) if the Bank may lawfully continue
to maintain advances under the Euro-Rate Option to such day, or (ii) immediately
if the Bank may not lawfully continue to maintain advances under the Euro-Rate
Option.

The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to three (3) different interest periods to apply
simultaneously to different portions of the advances bearing interest under the
Euro-Rate Option. Interest hereunder will be calculated on the basis of a year
of 360 days for the actual number of days elapsed. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

3.   Interest Rate Election. Subject to the terms and conditions of this Note,
at the end of each interest period applicable to any advance, the Borrower may
renew the Option applicable to such advance or convert such advance to a
different Option; provided that, during any period in which any Event of Default
(as hereinafter defined) has occurred and is continuing, any advances bearing
interest under the Euro-Rate Option shall, at the Bank's sole discretion, be
converted at the end of the applicable Euro-Rate Interest Period to the Base
Rate Option and the Euro-Rate Option will not be available to Borrower with
respect to any new advances until such Event of Default has been cured by the
Borrower or waived by the Bank. The Borrower shall notify the Bank of each
election of an Option, each conversion from one Option to another, the amount of
the advances then outstanding to be allocated to each Option and where relevant
the interest periods therefor. In the case of converting to the Euro-Rate
Option, such notice shall be given at least three (3) Business Days prior to the
commencement of any Euro-Rate Interest Period. If no notice of conversion or
renewal is timely received by the Bank, the Borrower shall be deemed to have
converted such advance to the Base Rate Option. Any such election shall be
promptly confirmed in writing by such method as the Bank may require.

4.   Advance Procedures. A request for advance made by telephone must be
promptly confirmed in writing by such method as the Bank may require. The
Borrower authorizes the Bank to accept telephonic requests for advances, and the
Bank shall be entitled to rely upon the authority of any person providing such
instructions. The Borrower hereby indemnifies and holds the Bank harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys' fees and expenses) which may arise or be
created by the acceptance of such telephone requests or making such advances.
The Bank will enter on its books and records, which entry when made will be
presumed correct, the date and amount of each advance, the interest rate and
interest period applicable thereto, as well as the date and amount of each
payment.


- 3 -


5.  Payment Terms

. The Borrower shall pay accrued interest on the unpaid principal balance of
this Note in arrears: (a) for the portion of advances bearing interest under the
Base Rate Option, on the first day of each month during the term hereof, (b) for
the portion of advances bearing interest under the Euro-Rate Option, on the last
day of the respective Euro-Rate Interest Period for such advance, (c) if any
Euro-Rate Interest Period is longer than three (3) months, then also on the
three (3) month anniversary of such interest period and every three (3) months
thereafter, and (d) for all advances, at maturity, whether by acceleration of
this Note or otherwise, and after maturity, on demand until paid in full. All
outstanding principal and accrued interest hereunder shall be due and payable in
full on the Expiration Date.

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank's office indicated above is
located, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower's
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys'
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.

6.  Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the "Late Charge"). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank's option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, this Note shall
bear interest at a rate per annum (based on a year of 360 days and actual days
elapsed) which shall be three percentage points (3%) in excess of the interest
rate in effect from time to time under this Note but not more than the maximum
rate allowed by law (the "Default Rate"). The Default Rate shall continue to
apply whether or not judgment shall be entered on this Note. Both the Late
Charge and the Default Rate are imposed as liquidated damages for the purposes
of defraying the Bank's expenses incident to the handling of delinquent
payments, but are in addition to, and not in lieu of, the Bank's exercise of any
rights and remedies hereunder, under the other Loan Documents or under
applicable law, and any fees and expenses of any agents or attorneys which the
Bank may employ. In addition, the Default Rate reflects the increased credit
risk to the Bank of carrying a loan that is in default. The Borrower agrees that
the Late Charge and Default Rate are reasonable forecasts of just compensation
for anticipated and actual harm incurred by the Bank, and that the actual harm
incurred by the Bank cannot be estimated with certainty and without difficulty.

7.  Prepayment. The Borrower shall have the right to prepay at any time and from
time to time, in whole or in part, without penalty, any advance hereunder which
is accruing interest under the Base Rate Option. If the Borrower prepays
(whether voluntary, on default or otherwise) all or any part of any advance
which is accruing interest under the Euro-Rate Option on other than the last day
of the applicable Euro-Rate Interest Period, the Borrower shall pay to the Bank,
on demand therefor, all amounts due pursuant to paragraph 8 below, including the
Cost of Prepayment, if any.

8.   Yield Protection. The Borrower shall pay to the Bank, on written demand
therefor, together with the written evidence of the justification therefor, all
direct costs incurred, losses suffered or payments made by Bank by reason of any
change in law or regulation or its interpretation imposing any reserve, deposit,




- 4 -

allocation of capital, or similar requirement (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) on the
Bank, its holding company or any of their respective assets. In addition, the
Borrower agrees to indemnify the Bank against any liabilities, losses or
expenses (including loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest under the Euro-Rate Option) which
the Bank sustains or incurs as a consequence of either (i) the Borrower's
failure to make a payment on the due date thereof, (ii) the Borrower's
revocation (expressly, by later inconsistent notices or otherwise) in whole or
in part of any notice given to Bank to request, convert, renew or prepay any
advance, or (iii) the Borrower's payment, prepayment or conversion of any
advance bearing interest under the Euro-Rate Option on a day other than the last
day of the applicable Euro-Rate Interest Period, including but not limited to
the Cost of Prepayment. "Cost of Prepayment" means an amount equal to the
present value, if positive, of the product of (a) the difference between (i) the
yield, on the beginning date of the applicable interest period, of a U.S.
Treasury obligation with a maturity similar to the applicable interest period
minus (ii) the yield, on the prepayment date, of a U.S. Treasury obligation with
a maturity similar to the remaining maturity of the applicable interest period,
and (b) the principal amount to be prepaid, and (c) the number of years,
including fractional years from the prepayment date to the end of the applicable
interest period. The yield on any U.S. Treasury obligation shall be determined
by reference to Federal Reserve Statistical Release H.15(519) "Selected Interest
Rates". For purposes of making present value calculations, the yield to maturity
of a similar maturity U.S. Treasury obligation on the prepayment date shall be
deemed the discount rate. The Cost of Prepayment shall also apply to any
payments made after acceleration of the maturity of this Note. The Bank's
determination of an amount payable under this paragraph shall, in the absence of
manifest error, be conclusive and shall be payable on demand.

9.  Other Loan Documents. This Note is issued in connection with a Letter
Agreement between the Borrower and the Bank dated on or before the date hereof,
and the other agreements and documents executed in connection therewith or
referred to therein, the terms of which are incorporated herein by reference (as
amended, modified or renewed from time to time, collectively the "Loan
Documents"), and is secured by the property described in the Loan Documents (if
any) and by such other collateral as previously may have been or may in the
future be granted to the Bank to secure this Note.

10.  Events of Default. The occurrence of any of the following events will be
deemed to be an "Event of Default" under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or default and the lapse of any notice or
cure period under any Loan Document or any other debt, liability or obligation
to the Bank of any Obligor; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within sixty (60) days of the commencement thereof, provided that the Bank shall
not be obligated to advance additional funds during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment (not fully covered by insurance)
against any Obligor in excess of $50,000 (or judgments aggregating $75,000) and
the failure of such Obligor to discharge the judgment within ten days of the
entry thereof; (viii) if


- 5 -


this Note or any guarantee executed by any Guarantor is secured, the failure of
any Obligor to provide the Bank with additional collateral if in the Bank's
opinion at any time or times, the market value of any of the collateral securing
this Note or any guarantee has depreciated below that required pursuant to the
Loan Documents (if any) or, if no specific value is so required, then in an
amount deemed material by the Bank; (ix) any material adverse change in any
Obligor's business, assets, operations, financial condition or results of
operations; (x) any Obligor ceases doing business as a going concern; (xi) the
revocation or attempted revocation, in whole or in part, of any guarantee by any
Guarantor; (xii) the death, incarceration, indictment or legal incompetency of
any individual Obligor or, if any Obligor is a partnership or limited liability
company, the death, incarceration, indictment or legal incompetency of any
individual general partner or member; (xiii) any representation or warranty made
by any Obligor to the Bank in any Loan Document, or any other documents now or
in the future evidencing or securing the obligations of any Obligor to the Bank,
is false, erroneous or misleading in any material respect; or (xiv) any
Obligor's failure to observe or perform any covenant or other agreement with the
Bank contained in any Loan Document or any other documents now or in the future
evidencing or securing the obligations of any Obligor to the Bank. As used
herein, the term "Obligor" means any Borrower and any Guarantor, and the term
"Guarantor" means any guarantor of the Borrower's obligations to the Bank
existing on the date of this Note or arising in the future.

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank's option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank's option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

11.  Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower's money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower's obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
assigns, conveys, delivers, pledges and transfers to the Bank all of the
Borrower's right, title and interest in and to, all of the Borrower's deposits,
moneys, securities and other property now or hereafter in the possession of or
on deposit with, or in transit to, the Bank or any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., whether held in a general
or special account or deposit, whether held jointly with someone else, or
whether held for safekeeping or otherwise, excluding, however, all IRA, Keogh,
and trust accounts. Every such security interest and right of setoff may be
exercised without demand upon or notice to the Borrower. Every such right of
setoff shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default hereunder without any action of the Bank, although the Bank
may enter such setoff on its books and records at a later time.

12.  Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder must be in writing (except
as may be agreed otherwise above with respect to borrowing requests) and will be
effective upon receipt. Such notices and other communications may be
hand-delivered, sent by facsimile transmission with confirmation of delivery and
a copy sent by first-class mail, or sent by nationally recognized overnight
courier service, to the addresses


- 6 -

for the Bank and the Borrower set forth above or to such other address as either
may give to the other in writing for such purpose. No delay or omission on the
Bank's part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Bank's action or inaction impair any such right or power. No
modification, amendment or waiver of any provision of this Note nor consent to
any departure by the Borrower therefrom will be effective unless made in a
writing signed by the Bank. The Borrower agrees to pay on demand, to the extent
permitted by law, all costs and expenses incurred by the Bank in the enforcement
of its rights in this Note and in any security therefor, including without
limitation reasonable fees and expenses of the Bank's counsel. If any provision
of this Note is found to be invalid by a court, all the other provisions of this
Note will remain in full force and effect. The Borrower and all other makers and
indorsers of this Note hereby forever waive presentment, protest, notice of
dishonor and notice of non-payment. The Borrower also waives all defenses based
on suretyship or impairment of collateral. If this Note is executed by more than
one Borrower, the obligations of such persons or entities hereunder will be
joint and several. This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank's
written consent and the Bank at any time may assign this Note in whole or in
part.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank's office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the State where the Bank's
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank's office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

13.  Amendment and Restatement. This Note amends and restates, and is in
substitution for, that certain Amended and Restated Committed Line of Credit
Note in the original principal amount of $1,500,000.00 payable to the order of
the Bank and dated June 30, 1996 (the "Existing Note"). However, without
duplication, this Note shall in no way extinguish, cancel or satisfy Borrower's
unconditional obligation to repay all indebtedness evidenced by the Existing
Note or constitute a novation of the Existing Note. Nothing herein is intended
to extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or mortgage with respect to any Obligor's
obligations hereunder and under any other document relating hereto.

14.  WAIVER OF JURY TRIAL. The Borrower irrevocably waives any and all rights
the Borrower may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.



- 7 -

WITNESS

the due execution hereof as a document under seal, as of the date first written
above, with the intent to be legally bound hereby.



[CORPORATE SEAL]

INTEST CORPORATION

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO

 

 

 

 

[CORPORATE SEAL]

INTEST SUNNYVALE CORPORATION

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO

 

 

 

 

[CORPORATE SEAL]

TEMPTRONIC CORPORATION

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO

 

 

 

 

[CORPORATE SEAL]

INTEST INVESTMENTS, INC.

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO

 

 

- 8 -

 

 

 

[CORPORATE SEAL]

INTEST LICENSING CORP.

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO

 

 

 

 

[CORPORATE SEAL]

INTEST IP CORP.

 

 

By:   /s/Denise Monahan

By:   /s/Hugh T. Regan, Jr.

Print Name:   Denise Monahan

Print Name:   Hugh T. Regan, Jr.

Title:   Vice President

Title:   CFO











- 9 -